DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Abstract
Applicant is reminded of the proper language for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  
The abstract of the disclosure is objected for containing a phrase which can be implied, “The present invention provides.”  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-4 and 6-8 objected to because of the following informalities:  
In claims 2-4 and 6-8, it is suggested that a space be placed between numerical values and associated units for the following parameters: “0.5-2h,” “5-15wt.%,” “8,000-15,000r/min.,” “100-300kPa,” “550-700ºC,” “5-10ºC/min.,” “60-120min.,” “700-1,000MPa,” “0.5-1.5min.,” “200-280MPa,” “5-10min.,” “50-250ºC” (claim 2), “0.5µm” (claim 3), “60-85wt.%” (claim 4), “5ºC/min.,” “1,200-1,500ºC,” “1-2h” (claim 6), “15-25ºC/min.,” “10-60h” (claim 7), “0.5-1µm” (claim 8). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting an essential element, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: metal powder. The preamble in claim 1 recites “a metal material sintering densification and grain size control method” and the final limitation in the body of the claim recites “to obtain high-density ultrafine grain metal;” however, the only material required to be processed through the method steps is a “raw material powder,” such that there is a gap between the starting material and final metal product produced. Furthermore, metal powder is the only material recited throughout the instant specification and dependent claims for use as the raw material powder ([0005, 0038-0039, 0065, 0067, 0069, 0071, 0073, 0075], claims 2-10); no other materials (i.e., non-metallic materials) are suggested within the disclosure. 




Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “excellent dispersion” renders the claim indefinite as it is a subjective term requiring the exercise of subjective judgement without restriction by any standard for measuring the scope of the term. The claim language and specification do not provide further direction in order to reasonably make a determination on what is intended to be considered a deagglomerated powder with excellent dispersion versus non-excellent dispersion. See MPEP 2173.05(b)(IV). 
In claim 1, it is unclear how the language of “to improve powder flowability and density uniformity of powder compact” is intended to limit the step of “granulating the deagglomerated powder by spray granulation,” as no particular process parameters are required by the spray granulation step and no metrics for improvement are set forth for powder flowability and density uniformity of the powder compact. Furthermore, it is unclear what powder compact is being referred to as the spray granulation step produces granulated particles, not a powder compact. 
The term “approximately spherical shape” in claims 1-2 is a relative term which renders the claims indefinite. The term “approximately spherical shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of sphericity/roundness of the granulated particles is intended to be considered as approximately spherical. 
The term “high-pressure” in claim 1 is a relative term which renders the claim indefinite. The term “high-pressure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what value of pressure applied in the die pressing is intended to be considered as high pressure. 
The term “quickly” in claim 1 is a relative term which renders the claim indefinite. The term “quickly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what heating rate is intended for heating up the powder compact in the first sintering step in order for the powder compact to be considered quickly heated up. 
Claim 1 recites the limitation "the first step of sintering;” there is insufficient antecedent basis for this limitation in the claim.
The term “short time” in claim 1 is a relative term which renders the claim indefinite. The term “short time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how long of a holding time is intended to be considered as a short time. 
Claim 1 recites the limitation "the density;” there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second step of sintering;” there is insufficient antecedent basis for this limitation in the claim.
The term “long time” in claim 1 is a relative term which renders the claim indefinite. The term “long time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how long of a holding time is intended to be considered as a long time. 
In claim 1, each instance of the language “a specified temperature” renders the claim indefinite as no temperature values have been specified along with the term and it is further unclear what factors are intended to be considered in order to specify a temperature. 
The term “high-density” in claim 1 is a relative term which renders the claim indefinite. The term “high-density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what value of density of the ultrafine grain metal is intended to be considered as high density.
In claim 1, the limitations of “the first step of sintering is to heat up the powder compact quickly to a specified temperature, hold the powder compact at the temperature for a short time and control the density at 75-85%” and “the second step of sintering is to cool down the powder compact to a specified temperature and hold the powder compact at the temperature for a long time to further eliminate residual pores” render the claim indefinite as the language of “is to” sets forth the subsequently recited steps within the first and second sintering steps as an intended use rather than explicitly required steps of the instant method, such that it is unclear what steps are actually required in the first and second sintering steps.  
The term “high-purity” in claim 2 is a relative term which renders the claim indefinite. The term “high-purity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what purity of hydrogen is intended to be considered as high purity.
In claim 2, the limitations of “a specified heating rate” and “a specified cooling rate” render the claim indefinite as no heating rate and cooling rate values have been specified along with the terms and it is further unclear what factors are intended to be considered in order to specify the heating and cooling rates. 
Claim 5 recites the limitation "the relative density;” there is insufficient antecedent basis for this limitation in the claim.
In claim 5, the limitation of “the relative density of the powder compact” renders the claim indefinite as it is unclear what the density value is intended to be relative to. 
Claim 7 recites the limitation "the shielding gas atmosphere;” there is insufficient antecedent basis for this limitation in the claim.
In claim 7, it is unclear what temperature is being referred to in the language “the temperature is decreased.” 
In claim 8, the language of “the pore distribution is uniform” renders the claim indefinite as the term uniform alone implies that each and every pore in the one-step sintered compact is spaced apart at the exact same distance from one another in every dimension; however, the one-step sintered compact pore distribution is reasonably expected to have a certain degree of randomization and non-uniformity, such that it is unclear what degree of uniformity is intended for the pore distribution to be considered as uniform.
Claims 2-10 are rejected by virtue of the indefiniteness issues in the claims from which they depend and persisting therethrough. 

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of record do not teach or suggest a metal material sintering densification and grain size control method comprising the steps of powder deagglomeration, spray granulation, high-pressure die pressing, cold isostatic pressing, and two-step pressureless sintering as claimed in combination. The closest prior art of record to claim 1 is Choi et al. (US 2018/0326483). Choi teaches a method for producing a metal sintered body using a two step sintering method, wherein a metal powder, particularly tungsten metal powder, is subjected to a first sintering temperature for a short time resulting in a density of the first-step sintered body of 80%, then the temperature is lowered to a second sintering temperature and held for a longer time in order to produce a second-step sintered metal body having a reduced grain size and high density of 99.9% ([0043-0045, 0059-0061, 0078], Fig. 2B). However, Choi does not teach a pressureless sintering technique, and further, Choi does not teach sintering of a pre-processed powder compact, wherein the powder compact is formed by steps of powder deagglomeration, spray granulation, high-pressure die pressing, and cold isostatic pressing as claimed. 
Further search of the prior art yielded Li, Wanfeng (US 2018/0366247). Li teaches a method of sintering a metal powder compact at a first temperature for a first duration, followed by sintering the compact at a second temperature less than the first temperature for a second duration greater than the first duration [0003]. Li further teaches forming fine metal powders and pressing the powders into a compact, wherein the compact is further subjected to the two stage sintering technique [0004, 0027, 0033]. However, Li does not teach forming the powder compact by steps of powder deagglomeration, spray granulation, and cold isostatic pressing as claimed. 
Further search and review of the prior art did not yield references suitable to teach or render obvious the instant metal material sintering densification and grain size control method whether taken alone or in combination with Choi or Li. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736